Case: 20-10634   Date Filed: 06/29/2020   Page: 1 of 3



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 20-10634
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:16-cr-20652-UU-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                versus


ROBERT LEWIS MORGAN,
a.k.a. Albert Johnson
a.k.a. Arthur Wilson
a.k.a. Edward Jones,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (June 29, 2020)
               Case: 20-10634      Date Filed: 06/29/2020    Page: 2 of 3



Before WILSON, GRANT, and LUCK, Circuit Judges.

PER CURIAM:

      Robert Lewis Morgan, a federal prisoner proceeding pro se, appeals the

district court’s denial of his Federal Rule of Civil Procedure 60(b) motion in which

he sought to challenge his criminal convictions based on alleged Fourth and Fifth

Amendment violations. But, on appeal, Morgan does not argue about the alleged

Fourth and Fifth Amendment violations at all, much less challenge the bases for

the district court’s denial. Instead he argues, for the first time on appeal, that his

counsel was ineffective in violation of the Sixth Amendment because counsel

advised him to plead guilty to “knowingly” committing crimes when Morgan had

not in fact acted “knowingly.” He claims that he is innocent. For the following

reasons, we affirm.

      To start, “[i]t is well established in this circuit that, absent extraordinary

circumstances, legal theories and arguments not raised squarely before the district

court cannot be broached for the first time on appeal.” Bryant v. Jones, 575 F.3d
1281, 1308 (11th Cir. 2009). As Morgan did not raise his ineffective assistance or

innocence arguments before the district court in his motion, we will not consider

them for the first time on appeal.

      Further, “when an appellant fails to challenge properly on appeal . . . the

grounds on which the district court based its [decision], he is deemed to have


                                            2
              Case: 20-10634    Date Filed: 06/29/2020   Page: 3 of 3



abandoned any challenge of [those] ground[s],” and affirmance is due. United

States v. King, 751 F.3d 1268, 1277 (11th Cir. 2014) (per curiam) (alteration

adopted). Here, the district court denied Morgan’s motion because “Rule 60(b)

simply does not provide relief from judgment in a criminal case” and Morgan was

“attempting to circumvent filing an amended pleading in his pending 28 U.S.C.

§ 2255 case.” Morgan did not challenge properly on appeal either of those

grounds. Therefore, he has abandoned any challenge of them, and we affirm.

      AFFIRMED.




                                         3